DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.

Response to Arguments
                                           Response: Claim Objections
1.    Examiner Response:
Applicant’s arguments, see page 12, filed 7/19/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 33 and 37 has been withdrawn. 

                                           Response: 35 U.S.C.  § 112
2.    Examiner Response:
Applicant’s arguments, see pages 12-13, filed 7/19/22, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 33-36, 46, 50 and 52 has been withdrawn. 




                                              Response: 35 U.S.C.  § 103
3.    Applicants argue:
“In the Office Action, claims 22-23, 25, 28-30, 33-38, 41, 43-45, 47, 49-51, and 
54 stand rejected under 35 U.S.C. §103 as allegedly unpatentable over Rubinsky in view of Skwarek and Ingle. See Office Action at 6. Solely in order to expedite prosecution, Applicant has amended claim 22 to further recite “generat[ing] a second graphical representation comprising a plurality of probe icons, and display[ing] the first graphical representation of the target area and the second graphical representation comprising the plurality of probe icons on the display device, wherein the second graphical representation is at least partially superimposed over the first graphical representation.” Claim 22 as amended (emphasis added). Independent claims 33 and 37 are also amended to recite one or more of the foregoing features in a similar manner to claim 22. Whether considered alone or in combination, the disclosures of Rubinsky, Skwarek, and Ingle fail to teach or suggest at least these limitations of claims 22, 33, and 37 as amended. Furthermore, claims 23, 25, 28-30, 34-36, 38, 41, 44-45, 47, 49-51, and 54 each depend from and incorporate all of the limitations of one of independent claims 22, 33, and 37. As such, claims 23, 25, 28-30, 34-36, 38, 41, 44-45, 47, 49-51, and 54 are also not disclosed by Rubinsky, Skwarek, and Ingle. For all of the above reasons, Applicant respectfully submits that the cited art does not teach or suggest the presented claims under 35 U.S.C. §103, and Applicant respectfully requests that the rejections under 35 U.S.C. §103 be withdrawn.” (Remarks: pages 13-14)

4.    Examiner Response:
	The Applicant’s arguments on pages 13-14 with respect to the limitation of claim 22 that
states “generating a second graphical representation comprising a plurality of probe icons” have been considered but are moot because the arguments do not apply to the current rejection.
Also, the applicant’s arguments on Pgs. 13-14 with respect to the limitation of claim 22 that states “and displaying the second graphical representation comprising the plurality of probe icons on the display device” have been considered but are moot because the arguments do not apply to the current rejection.
	Further, the examiner notes that the Ingle et al. reference teaches the limitation of claim 22 that states “displaying the first graphical representation of the target area”, see paragraph [0151] of the Ingle et al. reference. 
The Ingle et al. reference also teaches the recent amendment of “wherein the second graphical representation is at least partially superimposed over the first graphical representation”, see paragraph [0136] and Fig. 12Dii.  The examiner considers the overlapping of the multiple treatment zones to be the second graphical representation partially superimposed over the first graphical representation, since there are treatment zones that superimpose the innermost treatment zone.

5.    Examiner Response:
The Applicant’s arguments on page 14 with respect to the limitation of claims 26 and 46 that states “wherein, when executed by the processor, the treatment control module further generates a third graphical representation of an association between a pair of probe icons of the plurality of probe icons” have been considered but are moot because the arguments do not apply to the current rejection.

6.    Examiner Response:
The Applicant’s arguments on page 14 with respect to the limitation of claims 27 that states “wherein, when executed by the processor, the treatment control module further generates a third graphical representation comprising, for each unique pair of probe icons of the plurality of probe icons, a graphical representation of an association between the unique pair of probe icons” have been considered but are moot because the arguments do not apply to the current rejection.

7.    Examiner Response:
The Applicant’s arguments on page 14 with respect to the limitation of claims 48 that states “wherein the instructions, when executed, further cause the processor to generate a fourth third indication of an association between a pair of probe icons of the plurality of probe icons; and display, on the display device, the third indication of the association between the pair of probe icons superimposed over at least one of the first indication and the second indication” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44 is depending 
upon claim 43, which has been canceled.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 27 the examiner has not seen any written description for a unique pair of probe icons of the plurality of probe icons, a graphical representation of an association between the unique pair of probe icons.  In paragraph [0062] of the specification it states “In the illustrated example, the exposed portion of each of the electrodes as shown is 20 mm in length and each pair of the three probes are equally spaced from each other by 15 mm, as measured at three places (PLCS), meaning that there are three pairs (pairs 1-2, 2-3 and 1-3) where the spacing is equal to 15mm”.  In paragraph [0064] of the specification it states “FIG. 8 illustrates a side view 161 and top view 162 of the five probe array and an example of the general shape of the treatment zone that can be generated by a five probe array. In the illustrated example, the exposed portion of each of the electrodes as shown is 20 mm in length and each pair of the five probes are equally spaced from each other by 15 mm, as measured at seven places (PLCS). There’s no mentioning of a unique pair of probe icons of the plurality of probe icons, a graphical representation of an association between the unique pair of probe icons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22-23, 25-28, 32-38, 41, 44-49, 51, 54-55 and 57-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubinsky et al. (U.S. PGPub 2006/0293713) in view of Skwarek et al. (U.S. PGPub 2008/0082145) in further view of Ingle et al. (U.S. PGPub 2001/0014819) in further view of Mikus et al. (U.S. Patent 6,694,170).

With respect to claim 22, Rubinsky et al. discloses “A system” as [Rubinsky et al. (Abstract, paragraph [0020] – [0021])];
“a generator coupled to a processor” as [Rubinsky et al. (paragraph [0067], paragraph [0078], Fig. 1 items 22 and 28)];
“the generator configured to deliver at least one electrical pulse to a target tissue” as [Rubinsky et al. (paragraph [0080])];
“the processor coupled to a memory, a display device in communication with the processor, and a treatment control module stored in the memory and when executed by the processor” as [Rubinsky et al. (paragraph [0078] – [0079], Fig. 1)];
While Rubinsky et al. teaches placing electrodes in an imaging path and a user interface where a user can input a desired pulsing pattern and corresponding temperature profile for the electrodes, Rubinsky et al. does not explicitly disclose “receives a lesion information input; generates a first graphical representation of a target area based on at least the lesion information input”
Skwarek et al. discloses “receives a lesion information input” as [Skwarek et al. (paragraph [0074] – [0075], Fig. 6 items 222 and 236)];
“generates a first graphical representation of a target area based on at least the lesion information input” as [Skwarek et al. (paragraph [0074] – [0075], Fig. 6 items 222 and 236)] Examiner’s interpretation: The examiner considers the target area to be a lesion, since the target area can be a lesion, see paragraph [0040] of the specification;
Rubinsky et al. and Skwarek et al. are analogous art because they are from the same field endeavor of analyzing an object within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al. of placing electrodes in an imaging path and a user interface where a user can input a desired pulsing pattern and corresponding temperature profile for the electrodes by incorporating receives a lesion information input; generates a first graphical representation of a target area based on at least the lesion information input as taught by Skwarek et al. for the purpose of controlling and monitoring therapy delivery.
The motivation for doing so would have been because Skwarek et al. teaches that by controlling ablation therapy and monitoring ablation therapy progress in systems that utilize wet electrode ablation techniques, the ability to solve problems with urination and bladder functionality can be accomplished (Skwarek et al. (paragraph [0005] – [0006]).
While the combination of Rubinsky et al. and Skwarek et al. teaches generating a first graphical representation of an estimated target area based in part on the lesion information input, Rubinsky et al. and Skwarek et al. do not explicitly disclose “displays the first graphical representation of the estimated target area; wherein the second graphical representation is at least partially superimposed over the first graphical representation”
Ingle et al. discloses “displays the first graphical representation of the estimated target area” as [Ingle et al. (paragraph [0151])];
“wherein the second graphical representation is at least partially superimposed over the first graphical representation” as [Ingle et al. [0136], Fig. 12Dii)] Examiner’s interpretation: The examiner considers the overlapping of the multiple treatment zones to be the second graphical representation partially superimposed over the first graphical representation, since there are treatment zones that superimpose the innermost treatment zone;
Rubinsky et al., Skwarek et al. and Ingle et al. are analogous art because they are from the same field endeavor of analyzing a tissue of person within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al. and Skwarek et al. of generating a first graphical representation of an estimated target area based in part on the lesion information input by incorporating displays the first graphical representation of the estimated target area; wherein the second graphical representation is at least partially superimposed over the first graphical representation as taught by Ingle et al. for the purpose of heating and shrinking tissues.
The motivation for doing so would have been because Ingle et al. teaches that by directing energy to a patient’s own support tissues, the ability to treat urinary incontinence in a noninvasive manner can be accomplished (Ingle et al. (paragraph [0010], paragraph [0014]).
While the combination of Rubinsky et al., Skwarek et al. and Ingle et al. teaches generating a second graphical representation of a target area, Rubinsky et al., Skwarek et al. and Ingle et al. do not explicitly disclose “generates a second graphical representation of a target area comprising a plurality of probe icons; and the second graphical representation comprising the plurality of probe icons on the display device”
Mikus et al. discloses “generates a second graphical representation of a target area comprising a plurality of probe icons” as [Mikus et al. (Col. 3 lines 38-44, “A first position 30 for a first cryoprobe, etc.”, Col. 5, lines 60-67, “Fig. 4 is an illustration of the system output indicating the optimum placement, etc.”, Figs. 3 and 5)];
“and the second graphical representation comprising the plurality of probe icons on the display device” as [Mikus et al. (Col. 5, lines 60-67, “Fig. 4 is an illustration of the system output indicating the optimum placement, etc.”, Figs. 4 and 5)];
Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. are analogous art because they are from the same field endeavor of analyzing a tissue of person within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al., Skwarek et al. and Ingle et al. of generating a second graphical representation of a target area by incorporating generates a second graphical representation of a target area comprising a plurality of probe icons; and the second graphical representation comprising the plurality of probe icons on the display device as taught by Mikus et al. for the purpose of assisting a surgeon in placing ablative elements in the prostate of a patient.
The motivation for doing so would have been because Ingle et al. teaches that by assisting a surgeon in placing ablative elements in the prostate of a patient, the ability to minimize any adverse effect on a patient’s sexual function can be accomplished (Mikus et al. (Col. 1 lines 53-64, “In one broad aspect, the present invention, etc.”).

With respect to claim 23, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Rubinsky et al. further discloses “wherein when executed by the processor, the treatment control module further receives a treatment parameter input” as [Rubinsky et al. (paragraph [0080])] Examiner’s interpretation: The examiner considers the treatment parameter to be the number of pulses that are being applied, since the number of pulses that are generated during each firing sequence is a feature of the treatment parameter;
“treatment parameter input comprising one or more of a probe type, a number of electrode probes to be operatively coupled to the generator, a length of active electrode exposure, a voltage, a pulse length, a number of electrical pulses to be delivered” as [Rubinsky et al. (paragraph [0080])] Examiner’s interpretation: Pulses are applied to produce a voltage gradient at the BPH tissue site; 
a voltage gradient, and a distance between the electrode probes” 

With respect to claim 25, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Skwarek et al. further discloses “a user interface to be displayed on the display device, wherein the user interface is configured to receive the lesion information input.” as [Skwarek et al. (paragraph [0074], Figs. 6 and 7)];

With respect to claim 26, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Mikus et al. further discloses “wherein, when executed by the processor, the treatment control module further generates a third graphical representation of an association between a pair of probe icons of the plurality of probe icons” as [Mikus et al. (Col. 6 lines 28-31, “Referring to Fig. 6, another display is, etc.”, Fig. 6)];

With respect to claim 27, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Mikus et al. further discloses “wherein, when executed by the processor, the treatment control module further generates a third graphical representation comprising, for each unique pair of probe icons of the plurality of probe icons, a graphical representation of an association between the unique pair of probe icons” as [Mikus et al. (Col. 6 lines 28-31, “Referring to Fig. 6, another display is, etc.”, Fig. 6)];

With respect to claim 28, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Skwarek et al. further discloses “wherein the lesion information input is based on at least image data associated with the target tissue.” as [Skwarek et al. (paragraph [0064] – [ 0065], paragraph [0075], Fig. 6)];

With respect to claim 32, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Ingle et al. further discloses “the treatment control module further receives a treatment parameter input, generates a third graphical representation of estimated ablation zone generated based on at least the treatment parameter input, and displays the third graphical representation of the estimated ablation zone on the display device” as [Ingle et al. (paragraph [0079], paragraph [0099])] Examiner’s interpretation: The examiner considers the treatment parameter to be the number of pulses that are being applied, since the number of pulses that are generated during each firing sequence is a feature of the treatment parameter;

With respect to claim 33, Rubinsky et al. discloses “A system” as [Rubinsky et al. (Abstract, paragraph [0020] – [0021])];
“a generator” as [Rubinsky et al. (paragraph [0067], Fig. 1 item 22)];
“a processor” as [Rubinsky et al. (paragraph [0077] - [0078], Fig. 1 item 28)];
“a memory” as [Rubinsky et al. (paragraph [0078] – [0079], Fig. 1)];
“a display device” as [Rubinsky et al. (paragraph [0078] – [0079], Fig. 1)];
“the processor electrically coupled to the generator, the memory, and the display device” as [Rubinsky et al. (paragraph [0067], paragraph [0078], Fig. 1 items 22 and 28)];
“the generator is configured to deliver at least one electrical pulse to a target tissue” as [Rubinsky et al. (paragraph [0080])];
“generate a graphical element” as [Rubinsky et al. (paragraph [0050])] Examiner’s interpretation: The examiner considers the images of the prostate tissue area to be the graphical element, since the images can display an area of the benign prostate hyperplasia (BPH) tissue site; 
“display the graphical element on the display device” as [Rubinsky et al. (paragraph [0050])];
The other limitations of the claim recite the same substantive limitations as claim 22 above and are rejected using the same teachings.

With respect to claim 34, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 33 above, and Ingle et al. further discloses “wherein the at least one electrical pulse is sufficient to non-thermally ablate the target tissue” as [Ingle et al. (paragraph [0024])];

With respect to claim 35, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 33 above, and Rubinsky et al. further discloses “wherein a voltage of the at least one electrical pulse is between 500 volts and 3000 volts” as [Rubinsky et al. (paragraph [0080])];

With respect to claim 36, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 33 above, and Ingle et al. further discloses “wherein the processor is further configured to receive a treatment parameter input, wherein the graphical element further comprises a third graphical representation of an estimated ablation zone generated based on at least the treatment parameter input” as [Ingle et al. (paragraph [0079], paragraph [0099])] Examiner’s interpretation: The examiner considers the treatment parameter to be the number of pulses that are being applied, since the number of pulses that are generated during each firing sequence is a feature of the treatment parameter;
With respect to claim 37, Rubinsky et al. discloses “A system” as [Rubinsky et al. (Abstract, paragraph [0020] – [0021])];
“a processor electrically coupled to a memory, a generator, and a display device” as [Rubinsky et al. (paragraph [0067], paragraph [0078], Fig. 1 items 22 and 28)];
“the generator configured to be operatively coupled to at least two electrodes” as [Rubinsky et al. (paragraph [0033], paragraph [0080])];
“the generator is configured to generate an electrical pulse between the at least two electrodes sufficient to irreversibly electroporate a target tissue” as [Rubinsky et al. (paragraph [0033], paragraph [0053])];
“and the memory comprising instructions” as [Rubinsky et al. (paragraph [0078])];
The other limitations of the claim recite the same substantive limitations as claim 22 above and are rejected using the same teachings.

With respect to claim 38, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 37 above, and Rubinsky et al. further discloses “wherein the instructions, when executed, further cause the processor to receive a treatment parameter input, the treatment parameter input comprising one or more of: an active electrode length, a number of electrodes operatively coupled to the generator, voltage of the electrical pulse, a number of electrical pulses to be delivered by the generator as [Rubinsky et al. (paragraph [0033], paragraph [0080])] Examiner’s interpretation: Pulses are applied to produce a voltage gradient at the BPH tissue site; 
a voltage gradient a distance between the at least two electrodes, a resistance, and a current to be delivered” 

With respect to claim 41, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 37 above, and Rubinsky et al. further discloses “wherein the instructions, when executed, further cause the processor to receive a tissue type input” as [Rubinsky et al. (paragraph [0050], paragraph [0078])] Examiner’s interpretation: With the electroporation taking place on tissue to be ablated and avoiding ablating tissue such as nerves, demonstrates that there are different types of tissues;
Ingle et al. discloses “wherein the first indication of the target area is based further on the tissue type input” as [Ingle et al. (paragraph [0136])] Examiner’s interpretation: With using the electrodes in a certain area (target tissue region) of the tissue, demonstrates that there is a tissue type, since certain tissues, such as a nerve is not being examined;

With respect to claim 44, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 43 above, and Skwarek et al. further discloses “wherein the first graphical representation of the target area is based further on the tissue type input” as [Skwarek et al. (paragraph [0073] – [0075], Fig. 6 items 222 and 236)] Examiner’s interpretation: The examiner considers the shaded portion of the prostate to be the tissue type, since this portion of the prostate is being examined;

With respect to claim 45, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 26 above, and Mikus et al. further discloses “wherein the association includes a line between the pair of probe icons” as [Mikus et al. (Col. 3 lines 38-44, “A first position 30 for a first cryoprobe, etc.”, Fig. 3)];

With respect to claim 46, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 33 above, and Mikus et al. further discloses “wherein the graphical element further comprises a third graphical representation of an association between a pair of probe icons of the plurality of probe icons” as [Mikus et al. (Col. 6 lines 28-31, “Referring to Fig. 6, another display is, etc.”, Fig. 6)];

With respect to claim 47, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 46 above, and Mikus et al. further discloses “wherein the processor is further configured to display the third graphical representation of the association between the pair of probe icons” as [Mikus et al. (Col. 3 lines 38-44, “A first position 30 for a first cryoprobe, etc.”, Col. 5, lines 60-67, “Fig. 4 is an illustration of the system output indicating the optimum placement, etc.”, Figs. 3 and 5)];
Ingle et al. discloses “the third graphical representation superimposed over at least one of the first graphical representation and the second graphical representation” as [Ingle et al. (paragraph [0136], Fig. 12Dii)] Examiner’s interpretation: The examiner considers the overlapping of the multiple treatment zones to be the third graphical representation superimposed over the first graphical representation and second graphical representation, since there are treatment zones that superimpose the innermost treatment zone;

With respect to claim 48, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 37 above, and Mikus et al. further discloses “wherein the instructions, when executed, further cause the processor to generate a fourth third indication of a an association between a pair of probe icons of the plurality of probe icons” as [Mikus et al. (Col. 3 lines 38-44, “A first position 30 for a first cryoprobe, etc.”, Col. 5, lines 60-67, “Fig. 4 is an illustration of the system output indicating the optimum placement, etc.”, Figs. 3 and 5)];
“and display, on the display device, the third indication of the association between the pair of probe icons” as [Mikus et al. (Col. 3 lines 62-67, “Referring now to Fig. 4 a sample display, etc.”, Fig. 4)];
Ingle et al. discloses “the third indication superimposed over at least one of the first indication and the second indication” as [Ingle et al. (paragraph [0136], Fig. 12Dii)] Examiner’s interpretation: The examiner considers the overlapping of the multiple treatment zones to be the third indication superimposed over the first indication and second indication, since there are treatment zones that superimpose the innermost treatment zone;

With respect to claim 49, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Skwarek et al. further discloses “wherein the lesion information input comprises a lesion length input, a lesion width input and a lesion depth input” as [Skwarek et al. (paragraph [0074] – [0075], paragraph [0078] – [0079], Figs. 6 and 7)] Examiner’s interpretation: The VED value is selected for the depth of the lesion.  In Fig. 6 of the Skwarek et al. reference, the user interface displays how the shading begins at a circle labeled zero and moves outward as the lesion grows in size from the wet electrode;

With respect to claim 51, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Skwarek et al. further discloses “wherein when executed by the processor, the treatment control module calculates a resistance of the target tissue based on at least the at least one electrical pulse” as [Skwarek et al. (paragraph [0062], paragraph [0070], Fig. 5)];

With respect to claim 54, the claim recites the same substantive limitations as claim 32 above and is rejected using the same teachings.

With respect to claim 55, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Mikus et al. further discloses “wherein each probe icon of the plurality of probe icons includes a probe number” as [Mikus et al. (Col. 5, lines 60-67, “Fig. 4 is an illustration of the system output indicating the optimum placement, etc.”, Figs. 3 and 5)];

With respect to claim 57, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 48 above, and Mikus et al. further discloses “wherein the third indication of the association between the pair of probe icons comprises at least one of: a line between the pair of probe icons, a distance between the pair of probe icons, and a shape encompassing the pair of probe icons.” as [Mikus et al. (Col. 3 lines 38-44, “A first position 30 for a first cryoprobe, etc.”, Col. 5, lines 60-67, “Fig. 4 is an illustration of the system output indicating the optimum placement, etc.”, Figs. 3 and 5)];

With respect to claim 58, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 37 above, and Mikus et al. further discloses “wherein the second indication further comprises a probe grid, wherein the plurality of probe icons are arranged on the probe grid” as [Mikus et al. (Col. 3 lines 38-44, “A first position 30 for a first cryoprobe, etc.”, Col. 5, lines 60-67, “Fig. 4 is an illustration of the system output indicating the optimum placement, etc.”, Figs. 3 and 5)];

Claim 29-30, 50 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable 
over Rubinsky et al. (U.S. PGPub 2006/0293713), Skwarek et al. (U.S. PGPub 2008/0082145), Ingle et al. (U.S. PGPub 2001/0014819), Mikus et al. (U.S. Patent 6,694,170) in view of Cupples et al. (WO 02/091906).

With respect to claim 29, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 22 above, and Mikus et al. further discloses “a plurality of probes operatively coupled to the generator” as [Mikus et al. (Col. 2 lines 50-62, “Referring now to the drawings and, etc.”, Fig. 1)];
“wherein the plurality of probe icons are virtual representations of the plurality of probes” as [Mikus et al. (Col. 5, lines 60-67, “Fig. 4 is an illustration of the system output indicating the optimum placement, etc.”, Fig. 4)];
While the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. teaches generating a third graphical representation comprising a unique pair of probe icons of a plurality of probe icons, Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. do not explicitly disclose “and wherein, when executed by the processor, the treatment control module further generates a third graphical representation of a pulse parameters table for textual display of at least one treatment parameter associated with the plurality of probes”
Cupples et al. discloses “and wherein, when executed by the processor, the treatment control module further generates a third graphical representation of a pulse parameters table for textual display of at least one treatment parameter associated with the plurality of probes” as [Cupples et al. (Pg. 8, lines 25-30, FIGS. 3A-3D show a body marker region, etc.”), Pg. 9 lines 20-23, “As the probe icon 306 moves, the probe, etc.”)];
Rubinsky et al., Skwarek et al., Ingle et al., Mikus et al. and Cupples et al. are analogous art because they are from the same field endeavor of analyzing a tissue of person within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. of generating a third graphical representation comprising a unique pair of probe icons of a plurality of probe icons by incorporating and wherein, when executed by the processor, the treatment control module further generates a third graphical representation of a pulse parameters table for textual display of at least one treatment parameter associated with the plurality of probes as taught by Cupples et al. for the purpose of providing textual ultrasound probe position information corresponding to an ultrasound image of a target.
The motivation for doing so would have been because Cupples et al. teaches that by providing textual ultrasound probe position information corresponding to an ultrasound image of a target, user error and fatigue are reduced because manual keying of the probe position text sequence is no longer required (Cupples et al. (Abstract).

With respect to claim 30, the combination of Rubinsky et al., Skwarek et al., Ingle et al., Mikus et al. and Cupples et al. discloses the system of claim 29 above, and Cupples et al. further discloses “wherein, when executed by the processor, the treatment control module displays the third graphical representation of the pulse parameters table on the display device” as [Cupples et al. (Pg. 8, lines 25-30, FIGS. 3A-3D show a body marker region, etc.”), Pg. 9 lines 20-23, “As the probe icon 306 moves, the probe, etc.”)];

With respect to claim 50, the claim recites the same substantive limitations as claim 29 above and is rejected using the same teachings.

With respect to claim 52, the combination of Rubinsky et al., Skwarek et al., Ingle et al., Mikus et al. and Cupples et al. discloses the system of claim 50 above, and Cupples et al. further discloses “wherein, the processor is further configured to display the third graphical representation of the pulse parameters table on the display device” as [Cupples et al. (Pg. 8, lines 25-30, FIGS. 3A-3D show a body marker region, etc.”), Pg. 9 lines 20-23, “As the probe icon 306 moves, the probe, etc.”)];

12.	Claim 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubinsky et al. (U.S. PGPub 2006/0293713), Skwarek et al. (U.S. PGPub 2008/0082145), Ingle et al. (U.S. PGPub 2001/0014819), Mikus et al. (U.S. Patent 6,694,170). in view of Houser et al. (U.S. PGPub 2008/0234708).

With respect to claim 52, the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. discloses the system of claim 37 above.
While the combination of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. teaches having the first graphical representation of the estimated target region, Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. do not explicitly disclose “wherein the first indication of the target region is a different color than the third indication of the association between the pair of probe icons”
Houser et al. discloses “wherein the first indication of the target region is a different color than the third indication of the association between the pair of probe icons” as [Houser et al. (paragraph [0092], Fig. 33)];
Rubinsky et al., Skwarek et al., Ingle et al., Mikus et al. and Houser et al. are analogous art because they are from the same field endeavor of analyzing an object within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al., Skwarek et al., Ingle et al. and Mikus et al. by incorporating wherein the first indication of the target region is a different color than the third indication of the association between the pair of probe icons as taught by Houser et al. for the purpose of having surgical instruments that produce vibrations where the tissue can be coagulated.
The motivation for doing so would have been because Houser et al. teaches that by having an adjustable sheath that extends from the housing, the ability for surgeons to determine the depth of their incisions, to have the correct adjustments be made, can be accomplished (Houser et al. (paragraph [0009] – [0010], paragraph [0012]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        

/AKASH SAXENA/Primary Examiner, Art Unit 2147